Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 10, and 18 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2021 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 22 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,049,315 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonably suggest each and every element as set forth in the claims.  For instance, with respect to claim 1, the prior art of record does not teach or reasonably suggest at least “identifying a viewpoint within a 3D scene, the viewpoint selected by a user of a media player device presenting the 3D scene to the user; receiving a dynamic lightmap for an object represented by a 3D model in the 3D scene, the dynamic lightmap generated or updated at a first level of detail determined based on the identified viewpoint; and rendering an image for presentation to the user from the identified viewpoint, the rendering of the image including: rendering the 3D model at a second level of detail that is lower than the first level of detail, and applying the dynamic lightmap generated or updated at the first level of detail to the 3D model at the second level of detail.” Claims 10 and 18 recite substantially similar limitations as to that of claim 1. Accordingly, the subject matter of claims 1, 10, and 18 is found to be allowable. Claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613